Oliver, Chief Judge:
This appeal for reappraisement relates to certain electric motors exported from Antwerp, Belgium, and entered at the port of Houston, Tex.
*584Stipulated facts, upon which, the case has been submitted, establish that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value thereof is the “invoice unit values less 16%% less 9%!% plus 0.60% packed,” and I so hold. Judgment will be rendered accordingly.